Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The response filed on 09/29/2022 has been entered. Claims 1 – 10 and 12 – 20 remain pending. Claims 18 – 20 remain withdrawn and therefore, claims 1 – 10 and 12 – 17 are under examination herein.

Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 6 – 10, and 12 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Balmayer (WO2017/177315), as evidenced by Dietrich (NPL, “A New Approach For A Flexible Powder Production For Additive Manufacturing”)
For purposes of clarity of record, Balmayer is available under 102(a)(1)

Regarding claims 1, 4, 9 – 10, and 16 – 17, Balmayer teaches reactive metal powders [Title]. Balmayer teaches that the reactive metal powder may be aluminum or an aluminum alloy (meeting the claimed limitation of a metallic powder Al-based particle with at least 50 weight% aluminum) [0038]. The reactive metal powder being aluminum also meets/overlaps the claimed limitations of claim 9 and claim 10. 
Balmayer also teaches that the reactive metal powder may have a particle size distribution of about 25 – 45 µm, which falls within the claimed range of claim 1, claim 16 and claim 17, and a ASTM B213 (Hall Flowability) of less than 36 seconds, which falls within the claimed range of claim 16 and claim 17 [0059]. 
Balmayer teaches that the reactive metal particle comprise a first layer that is the metal and an additive gas molecules [0091] and a second layer that is native oxide layer. Further, given that “half oxygen concentration” is defined as 50% of the maximum oxygen concentration in the instant invention [0088], and that “normalizing” is dividing by the surface area of the particle (that is, the denominator is the same), Balmayer would necessarily possess the claimed limitation of “a normalized half oxygen concentration that is 50% of a normalized max oxygen concentration”. 

Balmayer does not explicitly teach the (sputtering time at) normalized half oxygen concentration of claim 1 and claim 4. However, Balmayer teaches a substantially identical method of making [See Fig 1 of instant invention, and Fig 5 of Balmayer] including the steps of;
Heating a powder/pre-material with a plasma torch or other heating source [00119 – 00124], similar to that described in the instant invention [0054, 0060]
Contacting the heated powder/pre-material with gas that comprises a heat treatment gas and an oxygen-containing gas, including pure oxygen, NO2, and air [00104 – 00105], similar to that described in [0055, 0058] of the instant invention.
Wherein the additive gas/oxygen-containing gas reactions with the metal particles and forms a first layer with metal atoms from the metal particles and additive gas atoms/molecules, and a second layer that is native oxide layer [0091], similar to the reaction between oxygen and the droplets, described in the instant invention [0055]
Wherein the atomizing gas and additive gas are mixed together prior and contacted at the same time with the heated metal source [0088 – 0090], similar to the steps described in the instant invention in [0056]
Wherein the reactive metal powder contains 1000 ppm or less of the oxygen-containing gas following atomization, similar to that described in [0085]

Additionally, the instant invention describes that the oxygen-containing gas allows for increased flowability of powder [0073, 0074, 0076]. Balmayer explicitly teaches that the powder created possesses a particle size distribution of 25 – 45 µm which falls within the claimed range of claims 16 and 17, and has an ASTM B213 (Halls flowability) that falls substantially within the claimed ranges of claim 16 and 17. Providing further evidence that the powder of Balmayer would possess/overlap with the claimed limitation regarding the half-normalized oxygen concentration. 
Finally, Dietrich (NPL) describes in [Table 1, “Oxidation”] that the most predominant factor controlling the flowability is the amount of surface oxides on the particle surface. 

In conclusion, there are numerous similarities in the method/process of making of Balmayer and the instant invention. Further, both the instant invention [0073, 0074, 0076] and Dietrich [Table 1, “Oxidation”] describe that flowability is significantly affected by the surface oxides present on the aluminum powder, and Balmayer explicitly teaches that the powder possesses an ASTM B213 (Halls flowability) that falls well within the claimed ranges of dependent claims 17 and 18.
Therefore, there is a reasonable expectation to a person of ordinary skill in the art, that the powder of Balmayer would meet/overlap with the “normalized half oxygen concentration” claim limitations of claim 1 and claim 4, absent evidence to the contrary. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case process of making and Halls flowability and particle size distribution, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))


Regarding claims 2 – 3, Balmayer teaches the invention as applied above in claim 1. Balmayer teaches that the reactive metal powder may be aluminum or an aluminum alloy [0038], that is, the aluminum or aluminum alloy powder of Balmayer would represent 100% of the total reactive metal powder, which falls within the claimed range of claim 2 and just outside the range of claim 3. 
In regards to claim 3, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2144.05 I)

Regarding claims 6 – 8, Balmayer teaches the invention as applied above in claim 1. Balmayer does not teach information related to the grain size/grain area fraction of the powder. However, Balmayer teaches a substantially identical process of making and also teaches powder sizes and properties that are substantially identical to those described in other dependent claims and in the instant invention. 
Therefore, there is a reasonable expectation to a person of ordinary skill in the art, that the powder of Balmayer would meet/overlap with the grain size/grain area fraction as claimed in claims 6 – 8, absent evidence to the contrary. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case process of making and properties/structure such as Halls flowability and particle size distribution, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Regarding claim 12, Balmayer teaches the invention as applied above in claim 1. Balmayer teaches that the oxygen-containing gas may be NO2 or air [00136]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used NO-2 or air as the “oxygen-containing gas”, given its disclosure in Balmayer. Further, there is a reasonable expectation that the reactive metal powder would possess both oxygen and nitrogen in a surface layer when using NO2 or air as the “oxygen-containing gas”. 

Regarding claim 13, Balmayer teaches the invention as applied above in claim 1. Balmayer teaches that the process to make the reactive metal powder is done using a plasma torch [00119], meeting the claimed limitation. 

Regarding claims 14 – 15, Balmayer teaches the invention as applied above in claim 1. Balmayer teaches that the additive gas contacts the raw metal particles and forms a first layer that is the metal and additive gas molecules [0091] and a second layer that is native oxide layer. Therefore, there is a reasonable expectation that oxygen is in the form of an oxide in the reactive metal powder in the first and/or second layer, and that the oxide would be aluminum oxide in the first layer on the surface of the reactive metal powder.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Balmayer (WO2017/177315), as evidenced by Chen (NPL, “Comparative study of Ti-6Al-4V powder for Additive manufacturing”)

Regarding claim 5, Balmayer teaches the invention as applied above in claim 1. Balmayer teaches that low amount of gas entrapped porosities is preferable for the powder [0003], but does not explicitly teaches the powder. 
However, Balmayer teaches a substantially identical method of making as discussed above in claim 1. Further still, Chen (NPL) discloses comparative data for Ti-6Al-4V powder atomized in different atomization processes, including plasma atomization [Fig 1, C]. Chen shows in Fig 7 and in Table 2 that the plasma atomized powder had a porosity of 0.12 ± 0.01%, which is within the range claimed.
Therefore, there is a reasonable expectation to a person of ordinary skill in the art, that the powder of Balmayer would meet/overlap with the porosity limitation claimed, absent evidence to the contrary. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case process of making, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Response to Arguments
Upon further reconsideration, the previous rejection under 112(b) has been withdrawn. The examiner has determined that the metes and bonds of the limitations of claims 6 – 8 could be determined using the Trainable Weka Segmentation based on the time the invention was filed and using the steps as laid out in paragraphs [00116 – 00132]. The rejection is withdrawn.

Applicant's arguments filed 09/29/2022 have been fully considered but they are not persuasive. 

Applicant’s argues that Balmayer’s results of oxidation are directed to the atomization of titanium is not found persuasive. Balmayer explicitly states that this flowability and particle size are properties of the “reactive metal powder” [0059], which is explicitly defined as including aluminum or aluminum alloys not just titanium [0038]. Therefore, applicant’s arguments are not persuasive and the rejection is maintained. The examiner notes that the prior art is relevant for all it contains and teaches, including nonpreferred embodiments (See MPEP 2123 I). 
Furthermore, while Balmayer does not explicitly teach the normalized half oxygen concentration, not only are the methods substantially identical between Balmayer and the instant invention but, as discussed above, the reactive powders of Balmayer have a particle size and “Hall flowability” that meet the claimed inventions limitations and as disclosed by Dietrich (NPL) [Table 1, “Oxidation”] the most predominant factor controlling the flowability is the amount of surface oxides on the particle surface. Additionally, Balmayer teaches that the reactive metal powder has less than 1000 ppm of the molecule from the additive gas (i.e. oxygen/O2), which is substantially identical to the amount described in [0089] of the instant invention (as-published US2021/0178468) 
The USPTO does not possess the capability to test samples of the prior art to determine the properties/microstructure as claimed. As such, given the substantially similarities in flowability, particle size, ppm of oxygen, and substantially identical method of making, the burden is shifted to applicant to demonstrate that the prior art does not possess such feature(s) (In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980)). 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738  

/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        10/20/2022